OFFICE OF
                                                                         APPELLATE COURTS
                               STATE OF MINNESOTA
                                                                             NOV 1 7 2014
                                 IN SUPREME COURT
                                                                             FILED
                                        A14-0211


In re Petition for Disciplinary Action against
Jason William McGee, a Minnesota Attorney,
Registration No. 387360.


                                       ORDER

      The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Jason William McGee committed

professional misconduct warranting public discipline, namely, failing to timely file his

2008-2011 state income taxes, in violation of Minn. R. Prof. Conduct 8.4(d), being

convicted of felony failure to pay income taxes, in violation of Minn. R. Prof. Conduct

8.4(b), failing to appear at court hearings in two matters, in violation of Minn. R. Prof.

Conduct 1.3, 3.2, and 8.4(d), and failing to cooperate with the Director, in violation of

Minn. R. Prof Conduct 8.1(b) and Rule 25, Rules on Lawyers Professional

Responsibility (RLPR). On May 1, 2014, we deemed the allegations in the petition

admitted. See Rule 13(b), RLPR.

      The parties have now entered into a stipulation for discipline. In it, respondent

unconditionally admits the allegations in the petition and waives his rights under Rule 14,

RLPR. The parties jointly recommend that the appropriate discipline is suspension from

the practice of law for a minimum of 1 year with the right to petition for reinstatement

after 10 months.


                                             1
      This court has independently reviewed the file and approves the jointly

recommended disposition.

      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that:

      1.      Respondent Jason William McGee is suspended from the practice of law

for a minimum of 1 year, effective 14 days from the date of the filing of this order, with

leave to file a petition for reinstatement 10 months after the effective date of his

suspension;

      2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR. Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR; and

      3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

       Dated: November 17, 2014

                                                BY THE COURT:




                                                Alan C. Page
                                                Associate Justice




                                            2